J-A29013-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    COREY GEORGE FOWLER                        :
                                               :
                       Appellant               :   No. 29 WDA 2021

       Appeal from the Judgment of Sentence Entered November 9, 2020
    In the Court of Common Pleas of Blair County Criminal Division at No(s):
                          CP-07-CR-0001861-2017

BEFORE:      BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                  FILED: DECEMBER 30, 2021

        Appellant, Corey George Fowler, appeals from the judgment of sentence

of an aggregate term of 5 to 10 years’ incarceration, followed by 10 years’

probation, imposed after he pled nolo contendere to aggravated indecent

assault of a child (18 Pa.C.S. § 3125(b)), photographing, videotaping,

depicting on computer or filming sexual acts of children (18 Pa.C.S. §

6312(b)), and possession of child pornography (18 Pa.C.S. § 6312(d)). On

appeal, Appellant contends that the court erred by denying his pre-sentence

motion to withdraw his plea. After careful review, we affirm.

        The facts of Appellant’s underlying convictions are not germane to the

issue he raises on appeal. We need only note that Appellant was charged with

the above-stated offenses, as well as numerous other crimes, on August 23,

2017. Over the next 18 months, he filed numerous continuances that delayed
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29013-21



the disposition of his case. Then, on July 22, 2019, Appellant entered a nolo

contendere plea to the above-stated crimes. Sentencing was deferred for an

evaluation by the Sexual Offenders Assessment Board, and Appellant was also

granted several more continuances of his sentencing proceeding.

      On July 2, 2020, Appellant’s sentencing hearing was scheduled to

commence, but he filed a motion to withdraw his plea at that time. The court

ultimately denied Appellant’s motion in an opinion and order filed on August

29, 2020.    On November 9, 2020, the court sentenced Appellant to the

aggregate term set forth supra. Appellant filed a timely post-sentence motion,

which the court denied without a hearing. He then filed a timely notice of

appeal, and he complied with the trial court’s order to file a Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal. The court thereafter

filed a statement indicating that, in lieu of a Rule 1925(a) opinion, it was

relying on the rationale set forth in its August 29, 2020 opinion.       Herein,

Appellant states a single issue for our review: “Whether the court below

abused its discretion in refusing to allow [Appellant] to withdraw his plea.”

Appellant’s Brief at 4.

      Preliminarily, we note that “[w]e review a trial court’s ruling on a pre-

sentence    motion    to   withdraw   a     guilty   plea   for   an   abuse   of

discretion.” Commonwealth v. Islas, 156 A.3d 1185, 1187 (Pa. Super.

2017) (citing Commonwealth v. Elia, 83 A.3d 254, 261 (Pa. Super. 2013)).

Pennsylvania Rule of Criminal Procedure 591(A) governs the pre-sentence

withdrawal of a plea, stating:

                                      -2-
J-A29013-21


      At any time before the imposition of sentence, the court may, in
      its discretion, permit, upon motion of the defendant, or direct, sua
      sponte, the withdrawal of a plea of guilty or nolo contendere and
      the substitution of a plea of not guilty.

Pa.R.Crim.P. 591(A).

      In Commonwealth v. Norton, 201 A.3d 112 (Pa. 2019), our Supreme

Court stressed that “[w]hen a [trial] court comes to a conclusion through the

exercise of its discretion, there is a heavy burden on the appellant to show

that this discretion has been abused.” Id. at 120 (quoting Commonwealth

v. Eichinger, 915 A.2d 1122, 1140 (Pa. 2007)). Additionally, it is well-settled

that “[a]n abuse of discretion will not be found based on a mere error of

judgment, but rather exists where the [trial] court has reached a conclusion

which overrides or misapplies the law, or where the judgment exercised is

manifestly unreasonable, or the result of partiality, prejudice, bias or ill-will.”

Id. (quoting Eichinger, 915 A.2d at 1140). Absent an abuse of discretion,

an appellate court should not disturb a trial court’s ruling. Id.

      The official comment to Rule 591 provides that, “after the attorney for

the Commonwealth has had an opportunity to respond, a request to withdraw

a plea made before sentencing should be liberally allowed.”           Id. at 126

(quoting Pa.R.Crim.P. 591(A), cmt.). However, a defendant does not have an

absolute right to withdraw a plea.         As our Supreme Court clarified in

Commonwealth v. Carrasquillo, 115 A.3d 1284, 1285 (Pa. 2015), “a bare

assertion of innocence is not, in and of itself, a sufficient reason to require a

court to grant” a pre-sentence motion to withdraw.



                                       -3-
J-A29013-21



      Instead, “when a defendant files a presentence motion to withdraw a

guilty plea based upon a claim of innocence, the ‘innocence claim must be at

least plausible to demonstrate, in and of itself, a fair and just reason for

presentence withdrawal of a plea.’”         Norton, 201 A.3d at 120 (quoting

Carrasquillo, 115 A.3d at 1292). “[T]he proper inquiry on consideration of

such a withdrawal motion is whether the accused has made some colorable

demonstration, under the circumstances, such that permitting withdrawal of

the plea would promote fairness and justice.”           Id. at 120-21 (quoting

Carrasquillo, 115 A.3d at 1292). If the defendant provides a fair and just

reason for wishing to withdraw his or her plea, the trial court should grant it,

unless   it   would   substantially   prejudice   the   Commonwealth.       See

Carrasquillo, 115 A.3d at 1287. “‘[P]rejudice,’ in the withdrawal of a guilty

plea context, requires a showing that due to events occurring after the plea

was entered, the Commonwealth is placed in a worse position than it would

have been had trial taken place as scheduled.” Commonwealth v. Blango,

150 A.3d 45, 51 (Pa. Super. 2016) (citation omitted).

      In the present case, Appellant claims that the trial court abused its

discretion by not allowing him to withdraw his plea, where he asserted in his

motion to withdraw that “[a]t the time of the entry of the plea[, he] had

experienced    numerous     illnesses[,]”   and   he    “was   taking   numerous

medications[,] which … effected [sic] his judgment and ability to fully

understand all [the] intended circumstances of this plea.” Appellant’s Brief at

7. Appellant also avers that there were “some other issues” that he believed

                                       -4-
J-A29013-21



“should have been discussed” before he decided to enter a plea.                 Id.

According to Appellant, these claims constitute a fair and just reason to permit

him to withdraw his plea. He also argues that he did not need to make any

assertion of innocence to support his motion to withdraw because he pled nolo

contendere, which did not require him to admit his guilt in the first place. Id.

at 9.      Finally, Appellant contends that the Commonwealth failed to

demonstrate that it would be prejudiced by the withdrawal of his plea, as it

only speculated that the victim would be negatively impacted by proceeding

to trial. Id. at 10. For these reasons, Appellant concludes that the trial court

should have permitted him to withdraw his nolo contendere plea.

        After reviewing the record in this case, we disagree. Initially, contrary

to Appellant’s legally unsupported argument, case law demonstrates that he

must assert a plausible claim of innocence that amounts to “a fair and just

reason for presentence withdrawal of a plea[,]’” regardless of the fact that he

pled nolo contendere. Norton, 201 A.3d at 120. At no point in Appellant’s

motion to withdraw his plea, or at the hearing on that motion, did he make

any assertion of innocence.

        Instead, Appellant claimed that he was ill and/or medicated to the point

that he did not understand the terms of the plea, or voluntarily decide to enter

it.   However, the record belies Appellant’s argument.         As the trial court

observed,

        [d]uring the [o]ral and [w]ritten [c]olloquy, [Appellant] stated
        that he understood the charges against him, the maximum
        sentences he could receive, his rights to a jury trial, that []he was

                                        -5-
J-A29013-21


       not forced into the plea, that he had sufficient time with his
       attorney to discuss the case, and he specifically wrote down the
       sentence he was to receive in the case. [Appellant] made no
       statement that he did not understand the plea, did not have the
       mental capacity to make a decision, []or that there was any
       mental/physical condition or medication taken that had any effect
       on his decision to plead guilty.

Trial Court Opinion (TCO), 9/2/20, at 14 (citing Written Plea Colloquy,

11/12/20,1 at 1-11). Indeed, Appellant expressly confirmed in the written

colloquy that he had the mental capacity to understand what he was doing,

and that he had not taken any drug or medication within the last 48 hours.

See Written Plea Colloquy at 3 ¶¶ 11, 13.

       Furthermore, during the oral plea colloquy, there was no indication that

Appellant did not understand what he was doing, or that illness or medications

he was taking were impacting his mental capacity. In fact, Appellant exhibited

his clear understanding when he corrected a misstatement by the court in

naming the charges to which he was pleading.           See N.T. Plea Colloquy,

7/22/19, at 3. In addition, at the hearing on Appellant’s motion to withdraw

his plea, Appellant did not admit any “medical documentation as to an illness

or prescribed medication,” or “any documentation to suggest that any illness

or medication would have impacted [Appellant’s] decision making” at the time

of his plea. TCO at 15. Therefore, the court did not abuse its discretion in

rejecting Appellant’s claim that he was sick and medicated to the extent that

he did not understand or voluntarily enter his plea.

____________________________________________


1 The plea colloquy was hand-dated July 22, 2019, but it was not time-
stamped and docketed until November 12, 2020.

                                           -6-
J-A29013-21



       We also disagree with Appellant that he should be permitted to withdraw

his plea because he was not informed of certain “issues” before deciding to

plead guilty. Notably, Appellant “stated in his [p]lea [c]olloquy form that he

had sufficient time with his attorney to discuss the case, and [he] specifically

wrote down the sentence he was to receive in the case.” Id. Appellant did

not identify at the hearing on his motion to withdraw his plea, nor does he

explain on appeal, what “issues” should have been further discussed with him.

       Given this record, we discern no abuse of discretion in the trial court’s

conclusion that the “reasons provided by [Appellant] to establish a fair and

just reason to withdraw his plea equate to little more than bare assertions

lacking the specificity needed … to make a determination in [Appellant’s]

favor.”   Id. at 16.     Thus, the court properly denied Appellant’s motion to

withdraw.2

____________________________________________


2 Even had Appellant presented a fair and just reason to withdraw his plea,
we would also agree with the trial court’s conclusion that the Commonwealth
would be substantially prejudiced by having to proceed to trial at this point.
As the trial court stressed, “it has been 5 years from the date of the alleged
criminal conduct.” TCO at 16. A significant portion of the delay in this case
was caused by Appellant’s requests for continuances before he entered his
plea, and between his plea and sentencing hearings, as well as by his present
request to withdraw his plea on the date his sentencing was scheduled to
occur. Due to this lengthy period of time since the criminal conduct occurred,
not only could the victim have “memory recall issues[,]” but her “sense of
closure knowing that [Appellant] had taken the plea and that she would not
have to testify and re-open old wounds” would be destroyed by permitting
Appellant to withdraw his plea. Id. Thus, we would agree with the court’s
determination that the Commonwealth would be substantially prejudiced by
Appellant’s withdrawing his plea, even had he established a fair and just
reason for doing so.


                                           -7-
J-A29013-21



     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 12/30/2021




                                 -8-